EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims:
Claim 1. (Currently Amended) A computer-implemented method for using a drone station marketplace, the computer-implemented method comprising:
populating a drone marketplace database for a drone marketplace using one or more feedback modules with information related to drone performance for a plurality of drones as part of the drone marketplace, the information related to the drone performance including preference information from a plurality of drone engagers;
receiving a rating of a performance of at least one of the plurality of drones as part of the information related to drone performance from the plurality of drone engagers;
scoring the plurality of drones of the drone marketplace based on a plurality of factors as part of the information related to drone performance, the factors including performance thresholds;
receiving a request for a drone service from a drone engager of the plurality of drone engagers, wherein the request includes preference information of the drone engager;

continuously updating, with the one or more feedback modules, the drone marketplace database with the drone performance information, wherein the drone performance information comprises data received from a data collection device at a drone of the plurality of drones; and
dispatching a first drone of the plurality of drones to perform the requested service, based on the information related to the drone performance, including the scoring of the plurality of drone and the rating by the plurality of drone engagers, and the drone preference information of the plurality drone engagers.

Claim 6.    (Currently Amended) The method according to claim 4, the method further comprising: continuously updating routing information received from a route calculation module, wherein both the first drone and the second drone share a drone station; retrieving, by the one or more feedback modules, the performance data for both the first drone and the second drone, wherein the received request is from at least one of the drone engagers, and the drone data includes performance data for both the first drone and the second drone under a substantially similar factor selected from the group consisting of i) substantially similar weather condition, ii) substantially similar user preference in executing a user task, and iii) a substantially similar route condition, wherein the weather condition is reflected in the weather data, the user preference is reflected in the drone analytic information, and the route condition is reflected from the routing information.

a plurality of interfaces each for displaying at least one drone feature associated with one or more drones to a drone user, and
a memory comprising instructions which, when executed on the processor, performs an operation, the operation comprising:
populating a drone marketplace database for a drone marketplace using
one or more feedback modules with information related to drone performance for
a plurality of drones as part of the drone marketplace, the information related to
the drone performance including preference information from a plurality of drone
engagers;
receiving a rating of a performance of at least one of the plurality of drones as part of the information related to drone performance from the plurality of drone engagers;
scoring the plurality of drones of the drone marketplace based on a
plurality of factors as part of the information related to drone performance, the
factors including performance thresholds;
determining a performance level of the one or more drones providing one or more services along at least one route under one or more external conditions,
wherein the performance level of the one or more drones is determined using data received from a data collection device at a drone of the one or more drones;

receiving a request for a drone service from a drone engager of a plurality of drone engagers, wherein the request includes preference information of the drone engager;
analyzing the preference information and the determined performance level of the one or more drones; and
dispatching a first drone of the one or more of drones to perform the requested service, based on the information related to a drone performance level, including a scoring of the plurality of drones, a rating by the plurality of drone engagers, and drone preference information from the plurality drone engagers.

Claim 15.    (Currently Amended) A computer program product for utilizing one or more drone functionalities, the computer program product comprising:
a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to:
populate a drone marketplace database for a drone marketplace using one or more feedback modules with information related to drone performance for a plurality of drones as part of the drone marketplace, the information related to the drone performance including preference information from a plurality of drone engagers;
performance of at least one of the plurality of drones as part of the information related to drone performance from the plurality of drone engagers;
score the plurality of drones of the drone marketplace based on a plurality of factors as part of the information related to drone performance, the factors including performance thresholds;
receive a request for a drone service from a drone engager of the plurality of drone engagers, wherein the request includes preference information of the drone engager;
analyze the preference information and the information related to drone performance for each of the plurality of drones;
continuously update, with the one or more feedback modules, the drone marketplace database with the drone performance information, wherein the drone performance information comprises data received from a data collection device at a drone of the plurality of drones; and
dispatch a first drone of the plurality of drones to perform the requested service, based on the information related to the drone performance, including the scoring of the plurality of drone and the rating by the plurality of drone engagers, and the drone preference information of the plurality drone engagers.

Claim 19.    (Currently Amended) The computer program product according to claim 16, wherein both the first drone and the second drone share a drone station, and wherein the computer-readable code is further executable to:

retrieve, by the one or more feedback modules, the performance data for both the first drone and the second drone, wherein the received request is from at least one of the drone engagers, and the drone data includes performance data for both the first drone and the second drone under a substantially similar factor selected from the group consisting of i) substantially similar weather condition, ii) substantially similar user preference in executing a user task, and iii) a substantially similar route condition, wherein the weather condition is reflected in the weather data, the user preference is reflected in the drone analytic information, and the route condition is reflected from the routing information.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 1
           The prior art of record neither anticipates nor renders obvious the combination of:
populating a drone marketplace database for a drone marketplace using one or more feedback modules with information related to drone performance for a plurality 
receiving a rating of a performance of at least one of the plurality of drones as part of the information related to drone performance from the plurality of drone engagers;
scoring the plurality of drones of the drone marketplace based on a plurality of factors as part of the information related to drone performance, the factors including performance thresholds; receiving a request for a drone service from a drone engager of the plurality of drone engagers, wherein the request includes preference information of the drone engager; analyzing the preference information and the information related to drone performance for each of the plurality of drones;
continuously updating, with the one or more feedback modules, the drone marketplace database with the drone performance information, wherein the drone performance information comprises data received from a data collection device at a drone of the plurality of drones; and dispatching a first drone of the plurality of drones to perform the requested service, based on the information related to the drone performance, including the scoring of the plurality of drone and the rating by the plurality of drone engagers, and the drone preference information of the plurality drone engagers.	   


         Regarding claims 10 and 15
 	Claims 10 and 15 are each parallel in subject matter to the feature noted above with respect to claim 1 and are allowable for reasons similar to those provided for claim 1.  



				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170123421 to Kentley et al. discloses Coordination of dispatching and maintaining fleet. FIG. 2 is an example of a flow diagram to monitor a fleet of autonomous vehicles, according to some embodiments. At 202, flow 200 begins when a fleet of autonomous vehicles are monitored. At least one autonomous vehicle includes an autonomous vehicle controller configured to cause the vehicle to autonomously transit from a first geographic region to a second geographic region. At 204, data representing an event associated with a calculated confidence level for a vehicle is detected. An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle. The events may be internal to an autonomous vehicle, or external. For example, an obstacle obscuring a roadway may be viewed as an event, as well as a reduction or loss of communication. An event may include traffic conditions or congestion, as well as unexpected or unusual numbers or types of external objects (or tracks) that are perceived by a perception engine. An event may include weather-related conditions (e.g., loss of friction due to ice or rain) or the vehicles. These and other conditions may be viewed as events that cause invocation of the teleoperator service or for the vehicle to execute a safe-stop trajectory.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625